DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
After reconsideration of the requirement of election of species set forth in the Office Action dated 08/04/2022 and in an effort to further prosecution, the requirement of election of species is hereby withdrawn.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/06/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–6 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated as Lee et al. US-20200407352-A1 ("Lee").
Regarding claims 1–6 and 12, Lee discloses the compound  
    PNG
    media_image1.png
    421
    448
    media_image1.png
    Greyscale
(page 17, bottom right).
The above compound of Lee is a compound represented by the claimed Formula 1 wherein:
	L1 is an unsubstituted C6 arylene group (a phenylene group) and L2 is an unsubstituted C6 heteroarylene group (a divalent benzothiadiazole group);
	a1 is 2;
	a2 is 1;
	Ar1 is an unsubstituted C12 aryl group (a biphenyl group) or a C6 aryl group (a phenyl group) substituted with a C6 aryl group (a phenyl group), Ar2 is an unsubstituted C18 aryl group or a C14 aryl group (a dihydroanthracene group) substituted with four C1 alkyl groups (each of which is a methyl group), and R1 to R4 are each hydrogen;
	b1 is 4; and
	b2 to b4 are each 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–15 and 17–19 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. US-20120248426-A1 ("Kato").
Regarding claims 1–6, 8–15, and 17–19, Kato teaches an organic electroluminescence device, including at least one organic thin-film layer between an anode and a cathode, wherein at least one layer of the organic thin-film layer contains the aromatic amine derivative of formula (I) (¶ [0026], ¶ [0013]) 
    PNG
    media_image2.png
    79
    107
    media_image2.png
    Greyscale
 (¶ [0013]).  Kato teaches where the aromatic amine derivative is used as a material for an organic EL device, the driving voltage of the organic EL device reduces, and its luminous efficiency and device lifetime are improved (¶ [0012]) ,and may be used in any one of the organic thin-film layers because the derivative hardly crystallizes (¶ [0111]).  Kato teaches the device may have the layer structure anode/hole injecting layer/hole transporting layer/light emitting layer/electron transporting layer/electron injecting layer/cathode (¶ 0093], ¶ [0101]), wherein the aromatic amine derivative is preferably incorporated into the hole transporting layer from the viewpoint of a reduction in the driving voltage of the organic EL device (¶ [0111]), and wherein the host or doping material of the light emitting layer may be a styrylamine derivative (¶ [0134]). Kato teaches specific examples of the compound of formula (I) including 
    PNG
    media_image3.png
    277
    249
    media_image3.png
    Greyscale
(page 35) 
    PNG
    media_image4.png
    410
    328
    media_image4.png
    Greyscale
 (page 47) and 
    PNG
    media_image5.png
    412
    278
    media_image5.png
    Greyscale
 (page 48).
Kato does not specifically disclose a compound as shown above wherein ArA is a tetraphenylmethane group 
    PNG
    media_image6.png
    189
    221
    media_image6.png
    Greyscale
 instead of 
    PNG
    media_image7.png
    230
    266
    media_image7.png
    Greyscale
.  However, Kato teaches specific examples of the variable ArA in the formula (I) includes 
    PNG
    media_image6.png
    189
    221
    media_image6.png
    Greyscale
 and 
    PNG
    media_image7.png
    230
    266
    media_image7.png
    Greyscale
  (¶ [0050]).  Further, Kato teaches compounds wherein ArA is the tetraphenylmethane group 
    PNG
    media_image6.png
    189
    221
    media_image6.png
    Greyscale
  , for example in paragraph [0088] on pages 27 and 62.
Therefore, given the general formula and teachings of Kato, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute 
    PNG
    media_image7.png
    230
    266
    media_image7.png
    Greyscale
 with 
    PNG
    media_image6.png
    189
    221
    media_image6.png
    Greyscale
 in the compound of Kato, because Kato teaches the variable ArA in the formula (I) may suitably be selected as 
    PNG
    media_image6.png
    189
    221
    media_image6.png
    Greyscale
 and 
    PNG
    media_image7.png
    230
    266
    media_image7.png
    Greyscale
  and teaches compounds wherein ArA is the tetraphenylmethane group.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the hole transporting layer of the device of Kato and possess the benefits as described above taught by Kato.  See MPEP 2143.I.(B).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically selected 
    PNG
    media_image6.png
    189
    221
    media_image6.png
    Greyscale
 for ArA, because it would have been choosing from the list of ArA group specifically exemplified by Kato, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the hole transporting layer of the device of Kato and possessing the benefits taught by Kato.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula (I) having the benefits as described above taught by Kato in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The device comprising the modified compound of Kato meets claims 1–15 and 17–19.
For example, one of the modified compounds of Kato has the structure 
    PNG
    media_image8.png
    170
    215
    media_image8.png
    Greyscale
which corresponds to the claimed Compound 41 and is a compound represented by the claimed Formulae 1–5 wherein:
	L1 is an unsubstituted C6 arylene group (a phenylene group) and L2 is an unsubstituted C6 arylene group (a phenylene group);
	a1 is 1;
	a2 is 1;
	Ar1 is an unsubstituted C6 aryl group (a phenyl group), Ar2 is  an unsubstituted C6 aryl group (a phenyl group), and R1 to R4 are each hydrogen;
	b1 is 4; and
	b2 to b4 are each 5.

Regarding claim 7, Kato teaches device comprising the modified compound above with respected to claim 1.
Kato does not specifically teach a compound as discussed above wherein the phenyl on the carbazolyl group is further substituted with -F, -Cl, -Br, -l, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazine group, and/or a hydrazone group.  However, Kato teaches that the ArB group is preferably a group 
    PNG
    media_image9.png
    103
    223
    media_image9.png
    Greyscale
wherein C may be NR5 (¶ [0072]-[0073]), teaches R5 is preferably phenyl (¶ [0074]), as is the case in the modified compound of Kato discussed above, and teaches the aryl group may have a substituent "substituent A" (¶ [0074]), which includes a fluorine atom, a chlorine atom, a bromine atom, and an iodine atom; and a cyano group (¶ [0037]).
Therefore, given the general formula and teachings of Kato, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the R5 phenyl with at least one of a fluorine atom, a chlorine atom, a bromine atom, and an iodine atom, and a cyano group, because Kato teaches the variable R5 may suitably be substituted with these groups.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the hole transporting layer of the device of Kato and possess the benefits as described above taught by Kato.  See MPEP 2143.I.(B).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select a fluorine atom, a chlorine atom, a bromine atom, and an iodine atom; and a cyano group out of the list of "substituents A", because it would have been choosing from a list of substituents specifically disclose by Kato as suitable, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the hole transporting layer of the device of Kato and possessing the benefits taught by Kato.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula (I) having the benefits as described above taught by Kato in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. US-20120248426-A1 ("Kato") as applied to claim 15 above, as evidenced by Arakane et al. US-20100219400-A1 ("Arakane").
Regarding claim 16, Kato teaches device comprising the modified compound above with respected to claim 1.
While Kato teaches exemplary devices comprising in the light emitting layer dopant D1 
    PNG
    media_image10.png
    271
    410
    media_image10.png
    Greyscale
 ( ¶ [0245]) and page 102), Kato does not specifically disclose a device as discussed above wherein the light emitting layer comprises dopant D1.  As noted above, Kato teaches the doping material of the light emitting layer may be a styrylamine derivative (¶ [0134]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to incorporate compound D1 as the dopant in the light emitting layer, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
As evidenced by Arakane, dopant D1, 
    PNG
    media_image11.png
    282
    418
    media_image11.png
    Greyscale
(page 76), is a fluorescent material (¶ [0288]).
Therefore, the modified device comprises a fluorescent emission layer.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. US-20120248426-A1 ("Kato") as applied to claim 15 above, and further in view of Koo t al. US-20050116291-A1 ("Koo").
Kato does not specifically disclose an electronic apparatus comprising a thin-film transistor and the organic light-emitting device of Kato, wherein the thin-film transistor comprises a source electrode, a drain electrode, an activation layer, and a gate electrode, and the first electrode of the organic light-emitting device is electrically connected with one of the source electrode and the drain electrode of the thin-film transistor.
Koo teaches an organic electroluminescence display device comprising a thin film transistor comprising an insulating substrate having the thin film transistor; and equipped with a via hole for exposing a part of the source electrode or the drain electrode; and an organic emitting device electrically coupled to the thin film transistor through the via hole (¶ [0013]). Koo teaches the organic light-emitting layer may consist of various layers including at least one or more of the following layers: light-emitting layer, hole injection layer (HIL), hole transport layer (HTL), electron transport layer (ETL) and electron injection layer (EIL) (¶ [0043]), as in Kato.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have formed the organic emitting device in the organic electroluminescence display device of Koo out of the organic electroluminescent device of Kato, because this would have been combining prior art elements according to known methods to yield predictable results. See MPEP 2143.1.(A)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hwang et al. US-20080106188-A1 teaches a general Formula 1 
    PNG
    media_image12.png
    107
    190
    media_image12.png
    Greyscale
(¶ [0020] and discloses specific examples (¶ [0044]), including compounds 
    PNG
    media_image13.png
    613
    416
    media_image13.png
    Greyscale
(page 10);
Richter et al. US-20050067951-A1, cited on the IDS of 03/06/2020, teaches a compound of a general formula 
    PNG
    media_image14.png
    102
    220
    media_image14.png
    Greyscale
(¶ [0011]) comprising at least one triarylmethyl-aryl or triarylsilyl-aryl of formula 4 
    PNG
    media_image15.png
    132
    187
    media_image15.png
    Greyscale
 where A = C, Si (¶ [0015]) and discloses specific examples (¶ [0053]) including compound 10 
    PNG
    media_image16.png
    322
    432
    media_image16.png
    Greyscale
 (page 5);
Byun et al. KR-20150093995-A discloses compound 1-18
    PNG
    media_image17.png
    217
    330
    media_image17.png
    Greyscale
 (page 8);
Hashimoto JP-2004059557-A discloses compound 3 
    PNG
    media_image18.png
    170
    175
    media_image18.png
    Greyscale
(page 7); and
Shi US-20020057050-A1 teaches a compound of a general formula 1 
    PNG
    media_image19.png
    234
    163
    media_image19.png
    Greyscale
 (¶ [0014]).


Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786